In the

     United States Court of Appeals
                   For the Seventh Circuit
                          ____________________
No. 15-1613
WILLIAM CHARLES CONSTRUCTION
COMPANY, LLC,
                                                      Plaintiff-Appellant,

                                     v.

TEAMSTERS LOCAL UNION 627,
                                                     Defendant-Appellee.
                          ____________________

           Appeal from the United States District Court for the
                       Central District of Illinois.
            No. 14-cv-01306 — James E. Shadid, Chief Judge.
                          ____________________

     ARGUED FEBRUARY 19, 2016 — DECIDED JUNE 29, 2016
                          ____________________

   Before MANION and ROVNER, Circuit Judges, and BLAKEY,
District Judge. ∗
   MANION, Circuit Judge. William Charles Construction
Company, LLC (“William Charles”) entered into a labor
agreement with the Illinois Department of Transportation

    ∗ Hon. John Robert Blakey, District Judge, Northern District of Illinois,

sitting by designation.
2                                                              No. 15-1613

(“IDOT”) for a construction project to expand a section of a
two-lane highway into four lanes. At the start of construction,
a jurisdictional dispute 1 arose between two unions, each
claiming the right for their member drivers to operate the
large trucks involved in the excavation work. The dispute was
eventually resolved by an arbitrator, but a subsequent award
by a Joint Grievance Committee (“JGC”) under a subordinate
collective bargaining agreement caused another problem.
    That problem is the main subject of this case. William
Charles and Teamsters Local Union 627 (“Teamsters”) dispute
the validity of the JGC award. The award determined that
William Charles owed the Teamsters back pay and fringe ben-
efit contributions (amounting to approximately $1.4 million)
for having assigned the operation of the heavy trucks to the
International Union of Operating Engineers Local 649 (“Engi-
neers”) rather than the Teamsters. The case also involves a sec-
ond, much smaller, JGC award that determined that William
Charles was liable for two days’ back pay for having assigned
work to two Teamsters in violation of two other Teamsters’
seniority rights.
    William Charles filed a declaratory action under § 301 of
the Labor-Management Relations Act (“LMRA”), 29 U.S.C.
§ 185, to establish that the arbitration award was the only en-
forceable award, which would have meant that the JGC
awards were invalid. The Teamsters filed a counterclaim seek-


    1  A jurisdictional dispute is a “dispute ‘between two or more groups
of employees over which is entitled to do certain work.’” Miron Const. Co.
v. Int’l Union of Operating Eng’rs, Local 139, 44 F.3d 558, 566 (7th Cir. 1995)
(quoting N.L.R.B. v. Radio & Television Broad. Eng. Union, 364 U.S. 573, 579
(1961)).
No. 15-1613                                                  3

ing enforcement of the JGC awards and a motion for sum-
mary judgment on the complaint and counterclaim. The dis-
trict court granted the Teamsters’ motion for summary judg-
ment after finding that William Charles filed its complaint
outside the statute of limitations for challenging the awards.
    We reverse the district court’s grant of summary judgment
to the Teamsters, dismiss the Teamsters’ counterclaim for en-
forcement of one of the JGC awards, and remand for further
proceedings. William Charles’s challenge to the JGC awards
is not barred by the statute of limitations because William
Charles did not receive notice of the awards’ final entry. Fur-
thermore, the greater of the two JGC awards is void because
William Charles did not agree to arbitration by the JGC.
                       I. Background
    In January 2013, IDOT started the Biggsville Project. The
project’s aim was to widen Route 34 from two lanes to four
where it ran past Biggsville, Illinois, a very small town near
the western border of central Illinois. IDOT required the vari-
ous contractors and unions involved to sign a Project Labor
Agreement (“PLA”). The PLA served as a master Collective
Bargaining Agreement (“CBA”) for everyone working on the
project. The PLA required that signatories abide by the perti-
nent CBAs then in force between the various contractors and
unions, provided that the CBAs did not conflict with the PLA.
In the event of a conflict, the PLA controlled. The PLA pro-
vided that labor disputes were to be resolved by the grievance
procedures of the applicable CBA. However, and importantly,
the PLA specifically excluded jurisdictional labor disputes
from this provision. Instead, the PLA provided its own
method for resolving jurisdictional disputes and provided
4                                                 No. 15-1613

that such resolutions would be final. Both William Charles
and the Teamsters were signatories to the PLA.
    Work on the Biggsville project began in May 2013. William
Charles’s work included the use of sixteen articulated-end
dump trucks (“AED trucks”). AED trucks are big off-road
dump trucks that bend in the middle like semi-trucks. Be-
cause they are a cross between a standard dump truck and a
piece of heavy construction equipment, they are within the
jurisdictions of both the Teamsters and the International Un-
ion of Operating Engineers. At a pre-job conference on May
15, 2013, William Charles assigned the operation of its AED
trucks to the Engineers, despite the Teamsters’ objection that
the work should be assigned to them. Work commenced on
the Biggsville project with the Engineers operating the AED
trucks.
    Work continued on the project for approximately four
months and was approximately 90% complete when, in late
September 2013, the Teamsters brought a jurisdictional griev-
ance under the PLA against the Engineers over the operation
of the AED trucks. The dispute proceeded to arbitration on
October 30, 2013, before Glenn A. Zipp, one of the PLA’s pre-
designated, neutral arbitrators. Zipp recognized that William
Charles’s past practice was to assign AED trucks to Engineers
in all but two counties. He also recognized that using the En-
gineers was likely more efficient since the drivers also had to
operate scrapers, which was undisputedly the jurisdiction of
the Engineers. Nevertheless, Zipp ruled that the PLA required
him to apply a pre-existing jurisdiction agreement between
the two unions, and that the agreement required the AED
trucks to be assigned to the Teamsters. William Charles ac-
cepted the decision and reassigned the work to the Teamsters
No. 15-1613                                                   5

the next day. (At this point, only six trucks remained in use
because the project was nearly complete.) William Charles
then signed a participation agreement with the Teamsters’
benefit fund, and began making benefit contribution pay-
ments. Zipp’s decision did not award the Teamsters any back
pay or benefits.
    On November 5, 2013, five days after Zipp’s ruling, the
Teamsters filed a new grievance. This time the grievance was
against William Charles instead of the Engineers. The griev-
ance alleged the same conduct complained of in the Team-
sters’ previous grievance against the Engineers, that is, that
William Charles assigned the operation of sixteen AED trucks
on the Biggsville project to the Engineers over the objection of
the Teamsters. The Teamsters did not submit their grievance
under the PLA. Instead, they submitted it under a CBA be-
tween the Associated General Contractors of Illinois (“AGCI”)
and the Illinois Conference of Teamsters called the Articles of
Construction Agreement (“ACA”). The grievance alleged that
William Charles violated several articles of the ACA by as-
signing operation of the AED trucks to the Engineers. How-
ever, the sole rationale given for why the assignment was a
violation of the ACA was Zipp’s ruling in the previous juris-
dictional dispute that the operation of the trucks was the work
of the Teamsters.
   William Charles was not a signatory to the ACA. How-
ever, since the ACA was the applicable area-CBA for the
Teamsters, the PLA required William Charles to abide by it,
but, importantly, only so long as it did not conflict with the
PLA. Under the ACA’s dispute resolution mechanisms, dis-
putes were first referred to a JGC comprised of equal mem-
bership from the AGCI and the Teamsters. (William Charles
6                                                           No. 15-1613

was not a member of the AGCI, though some of its competi-
tors were.) Only if the JGC was deadlocked could the dispute
be referred to an outside arbitrator.
    In a letter to the Teamsters dated November 20, 2013, Wil-
liam Charles’s general superintendent, James Kohlhorst, ob-
jected to the new grievance. Kohlhorst wrote that the griev-
ance was really just the previous jurisdictional dispute be-
tween the two unions, not a misassignment by William
Charles. Further, William Charles could not be responsible for
back pay or benefits for the period during which the Engi-
neers were operating the AED trucks because it did not sign a
participation agreement with the Teamsters’ funds until after
it reassigned the operation of the trucks to the Teamsters. Fi-
nally, Kohlhorst reminded the Teamsters that Zipp’s decision
did not include back pay or benefits and that the PLA did not
provide for such remedies in jurisdictional disputes.
    On December 2, 2013, the Teamsters filed another griev-
ance with the JGC against William Charles. The grievance
concerned a violation of seniority rights and was unrelated to
any jurisdictional dispute. The grievance alleged that, on two
occasions, William Charles assigned the operation of AED
trucks to two Teamsters with less seniority than two other
Teamsters. It sought lost wages and benefits for the drivers
affected.
    The JGC heard the Teamsters’ two grievances along with
several others on March 26, 2014. Kohlhorst was present at the
meeting. According to Kohlhorst, he objected at the hearing
to the JGC’s authority to hear the grievances. 2 He also alleges


    2 Although William Charles argued in the district court that the Team-

sters could not file a grievance outside of the PLA and that the JGC lacked
No. 15-1613                                                              7

that no evidence was admitted, no witnesses were sworn, no
cross-examination was allowed, and no transcript was made.
The president of Teamsters Local 627, Jason Gleason, also at-
tended the hearing. Gleason alleges that Kohlhorst never ob-
jected to the JGC’s ability to hear the grievances and only ar-
gued the merits. He also alleges that all parties were able to
question witnesses, raise arguments, and present evidence.
Gleason claims that immediately after the hearing the JGC
voted unanimously in favor of the union on both grievances.
    On April 3, 2014, the Director of Labor Relations for the
AGCI, Frank Kazenske, sent Kohlhorst an email with a “writ-
ten decision from the Teamsters.” The decision concerned
only the AED truck grievance, the one based on Zipp’s deci-
sion. It found that William Charles violated the ACA by using
the Engineers and directed William Charles to “cease and de-
sist from such violation in the future and to make whole for
all lost wages and all benefits to those persons … who …
would have performed the work.” The decision did not award
a specific dollar amount, nor did it provide a method for cal-
culating the amount. The decision was not a separate docu-
ment attached to the email. Rather, Kazenske had copied the
text of the decision into the body of the email. The email in-
formed Kohlhorst that the “written decision ha[d] been sent
to the AGCI management committee members for their re-
view and approval.” Three weeks later, on April 24, 2014,
Kohlhorst wrote a letter to Kazenske disputing the JGC’s au-
thority to hear disputes between it and the Teamsters.


authority to decide any grievance between the parties, it does not maintain
that argument on appeal. William Charles concedes that the JGC could
hear the seniority grievance, but continues to maintain that the JGC could
not hear the grievance based on Zipp’s decision.
8                                                   No. 15-1613

    William Charles considered the emailed decision to be a
non-final, proposed decision. William Charles alleges that it
never received a final decision for either grievance, and that
the first indication that there was a final decision came on July
17, 2014 (104 days after William Charles received the email),
when the Teamsters’ attorney called William Charles and de-
manded $1.4 million in back pay and benefits. The Teamsters,
on the other hand, contend that the final decision was made
at the March 26 hearing, and that the written decision in Ka-
zenske’s email was merely the final decision reduced to writ-
ing.
    William Charles filed its declaratory action on July 31,
2014, two weeks after the Teamsters demanded payment. The
Teamsters answered with a counterclaim for enforcement of
the JGC’s two awards. As an exhibit to their counterclaim,
they included pages from a memorandum which contained
the grievance decisions from the JGC’s March 26 meeting. The
memorandum was on Teamster letterhead and dated April 3,
2014. It included the same decision from the April 3 email. It
also included the JGC’s decision on the seniority grievance,
which was to award the two affected Teamsters one day’s pay
of eight hours each. According to William Charles, this was
the first time they had seen anything concerning the JGC’s de-
cision on the seniority grievance.
   The Teamsters filed a motion for summary judgment on
the complaint and counterclaim, which the district court
granted. The district court concluded that Illinois’ 90-day stat-
ute of limitations for challenging arbitration awards was an
absolute bar, even to William Charles’s claim that it had never
agreed to allow the JGC to hear the grievances. It found that
No. 15-1613                                                     9

both grievances, which the court characterized—without ex-
planation—as non-jurisdictional grievances, were properly
referred to the JGC in accordance with the ACA. Finally, the
district court ruled that William Charles’s attempt to invali-
date the JGC awards was barred by the limitations period, be-
cause William Charles received notice of the JGC awards from
Kazenske’s April 3 email.
                          II. Analysis
     We review a grant of summary judgment de novo, viewing
all facts, and drawing all reasonable inferences, in favor of the
nonmoving party. Nat’l Wrecking Co. v. Int’l Bhd. of Teamsters,
Local 731, 990 F.2d 957, 960 (7th Cir. 1993). Summary judgment
is proper if the record shows that there is no genuine dispute
of material fact and that the moving party is entitled to judg-
ment as a matter of law. Fed. R. Civ. P. 56. We construe the
evidence in the light most favorable to William Charles, the
nonmoving party, and draw all reasonable inferences in its fa-
vor. Tibbs v. City of Chicago, 469 F.3d 661, 664 (7th Cir. 2006).
A. William Charles’s challenge to the JGC awards is not
   barred by the statute of limitations because William
   Charles did not receive notice of the awards’ final entry.
    William Charles argues that the district court committed
error by finding that its challenge to the JGC awards was un-
timely. Specifically, William Charles argues that the district
court should have found that the statute of limitations did not
run because it did not receive notice of the JGC’s final decision
on either the AED truck grievance or the seniority grievance.
Although a joint committee is not a genuine arbitration panel,
we treat its awards as arbitration awards for most purposes.
See Merryman Excavation, Inc. v. Int'l Union of Operating Eng’rs,
10                                                    No. 15-1613

Local 150, 639 F.3d 286, 290 (7th Cir. 2011); Chauffeurs, Team-
sters, Warehousemen & Helpers, Local Union No. 135 v. Jefferson
Trucking Co., 628 F.2d 1023, 1026–27 (7th Cir. 1980). For actions
challenging an arbitration award under § 301 of the LRMA,
we look to the statute of limitations from a comparable action
in the forum state. Teamsters Local No. 579 v. B & M Transit, Inc.,
882 F.2d 274, 276 (7th Cir. 1989). The Illinois Arbitration Act
provides a 90-day statute of limitations for challenging an ar-
bitration award. 710 ILCS 5/12(b). A failure to challenge an ar-
bitration award within the applicable limitations period ren-
ders the award nearly impervious to attack. Int’l Union of Op-
erating Eng’rs, Local 150, AFL–CIO v. Centor Contractors, Inc.,
831 F.2d 1309, 1311 (7th Cir. 1987). An arbitration award is fi-
nal “if the arbitrator himself thinks he’s through with the
case.” Smart v. Int'l Bhd. of Elec. Workers, Local 702, 315 F.3d
721, 725 (7th Cir. 2002). The 90-day statute of limitations for
challenging the arbitration award begins to run “after deliv-
ery of a copy of the award to the applicant [challenging the
award].” 710 ILCS 5/12(b).
    The district court found that William Charles had suffi-
cient notice of the decisions based on Kazenske’s April 3 email
and Kohlhorst’s April 24 letter to Kazenske objecting to the
JGC’s authority to hear the grievances. On the contrary, Ka-
zenske’s email contained the text of the AED truck decision
only, not both decisions as the district court had found. Doc.
28-3 at 56–57. Furthermore, though the district court quoted
the content of the Kazenske’s email, it made nothing of Ka-
zenske’s statement that “[t]his written decision has been sent
to the AGCI management committee members for their re-
view and approval.” The import of this statement is clear: the
decision was not final; the JGC did not consider itself
“through with the case” because it was awaiting the review
No. 15-1613                                                   11

and approval of its contractor members. Smart, 315 F.3d at 725.
In spite of Kazenske’s statement, the district court found that
the JGC made its final decisions at the March 26 hearing and
reduced those decisions to writing on April 3. To make this
finding, the district court accepted the Teamsters’ version of
the facts at summary judgment, a version that contradicts the
record. “When opposing parties tell two different stories, one
of which is blatantly contradicted by the record, so that no
reasonable jury could believe it, a court should not adopt that
version of the facts for purposes of ruling on a motion for
summary judgment.” Scott v. Harris, 550 U.S. 372, 380 (2007).
On the contrary, Kazenske’s email contained, not a final deci-
sion on the AED truck grievance, but a proposed decision by
the Teamsters which required the approval of the JGC’s con-
tractor members. Furthermore, the record contains no com-
munication that can be construed as notice to William Charles
that the proposed AED truck decision was ever approved.
Notice cannot be inferred from the April 24 letter from Kohl-
horst to Kazenske. Viewed in the appropriate light, that letter
is best construed as an attempt by William Charles to stave off
a final decision by reminding the JGC that it had no authority
to decide the matter.
     As for the seniority grievance, the record is completely de-
void of any communication to William Charles of the sub-
stance of the JGC’s decision on that grievance. Kohlhorst was
at the March 26 hearing, where the JGC may have announced
its final decision on the grievance. But again, whether a final
decision was made at that time is a disputed fact, and given
the Teamsters’ proposed decision on the AED truck grievance,
the proper inference for summary judgment is that the JGC
did not make a final decision at the hearing on the seniority
12                                                 No. 15-1613

grievance either. But more importantly, whether the JGC an-
nounced its final decision at the March 26 hearing is irrelevant
to the issue of timeliness, because the statute of limitations
does not start upon the announcement of a final decision, but
“after delivery of a copy of the award.” 710 ILCS 5/12(b).
    Viewing the record in the light most favorable to William
Charles, the first time William Charles received any indication
that the JGC considered its decisions on the two grievances to
be final was on July 17, 2014, when the Teamsters’ attorney
called William Charles to demand $1.4 million. Yet, the Team-
sters’ demand still did not start the clock because it did not
constitute “delivery of a copy of the award.” 710 ILCS 5/12(b).
Viewing the record under any type of light, the first time Wil-
liam Charles received a copy of the JGC’s final decisions was
when the Teamsters filed one as an exhibit to their counter-
claim, on September 24, 2014. Unlike the Teamsters’ previous
attempt at notice, where just one decision was cut and pasted
into an email with a caveat that approval was pending, this
time both decisions were issued in a formal memorandum on
Teamsters letterhead. This is the copy the Teamsters should
have delivered to William Charles from the beginning. Thus,
William Charles’s challenge to the JGC awards was timely,
and the district court’s finding otherwise was in error.
B. The JGC’s AED truck award is void because William
   Charles did not agree to arbitration by the JGC.
    In AT&T Technologies, Inc. v. Communications Workers of
America, 475 U.S. 643 (1986), the Supreme Court reiterated the
principle that “‘arbitration is a matter of contract and a party
cannot be required to submit to arbitration any dispute which
he has not agreed so to submit.’” Id. at 648 (quoting Steelwork-
ers v. Warrior & Gulf Navigation Co., 363 U.S. 574, 582 (1960)).
No. 15-1613                                                      13

The Court explained that “[t]his axiom recognizes the fact that
arbitrators derive their authority to resolve disputes only be-
cause the parties have agreed in advance to submit such
grievances to arbitration.” Id. at 648–49. The Court continued:
       The second rule, which follows inexorably from
       the first, is that the question of arbitrability—
       whether a collective-bargaining agreement cre-
       ates a duty for the parties to arbitrate the partic-
       ular grievance—is undeniably an issue for judi-
       cial determination. Unless the parties clearly
       and unmistakably provide otherwise, the ques-
       tion of whether the parties agreed to arbitrate is
       to be decided by the court, not the arbitrator.
Id. at 649 (citing Warrior & Gulf, 363 U.S. at 582–83).
    William Charles argues that the JGC’s AED truck award is
void because the grievance was not arbitrable. According to
William Charles, it did not agree to submit the grievance to
the JGC because the grievance was jurisdictional and the PLA
provided the exclusive remedy for jurisdictional disputes.
The Teamsters agree that the PLA provided the exclusive rem-
edy for jurisdictional disputes, but they disagree that the AED
truck grievance was a jurisdictional dispute. They maintain
that the district court was correct to call the grievance a non-
jurisdictional dispute. They point out that William Charles
agreed to abide by the ACA when it signed the PLA, and that
the AED truck grievance alleges that William Charles violated
several articles of the ACA: “Article 5, Para[.] 2, Articles 10, 11,
12, 13 & all other applicable Articles.” Doc. 28-2 at 166. But, as
William Charles points out, the language of Article 5 upon
which the Teamsters rely explicitly concerns jurisdiction:
“The operation of all equipment shall be assigned to the
14                                                  No. 15-1613

proper craft jurisdiction.” Id. at 140. (The remaining articles
cited by the grievance concern the payment of wages and ben-
efits and are therefore relevant only to damages. Id. at 142–
47.)
    Not only was the AED truck grievance jurisdictional in na-
ture, for all intents and purposes, it was the previous jurisdic-
tional grievance between the Teamsters and the Engineers
that was resolved by Zipp’s final award on October 31, 2013.
The Teamsters admitted as much by stating on the form for
the AED truck grievance that they made efforts to resolve the
grievance at the local level on May 15 and 17, 2013. Id. at 166.
That was when they objected to the assignment of the AED
trucks to the Engineers at the pre-job conference. Appellant’s
Br. at A32. Zipp’s decision against the Engineers did not
award the Teamsters any back pay or benefits. Rather than
seek recovery from the Engineers, who were the ones to re-
ceive the benefit of the five months of assigned work, the
Teamsters sought recovery from William Charles. But Wil-
liam Charles had already paid once for that work and, be-
cause of the Teamsters’ overreach, risked the possibility of
paying twice for the same work.
    It is true that, by signing the PLA, William Charles agreed
to abide by the ACA and agreed that labor disputes with the
Teamsters were to be resolved by the grievance procedures of
the ACA. Yet, William Charles also agreed—as did the Team-
sters—that “the terms and conditions of th[e] PLA shall su-
persede and control” the ACA. Appellant’s Br. at A16. One of
those terms was that jurisdictional disputes could not be re-
solved by the grievance procedures of an applicable CBA. In-
stead, “[t]he PLA Jurisdictional Dispute Resolution Process …
set[] forth the procedures … to resolve jurisdictional disputes
No. 15-1613                                                 15

between and among Contractors, Subcontractors, and Unions
engaged in the building and construction industry.” Id. at
A21. William Charles did not agree to have jurisdictional dis-
putes decided under anything but the PLA; clearly then, Wil-
liam Charles did not agree to have the Teamsters’ AED truck
grievance decided by the JGC.
    Furthermore, even if the issue of damages for the jurisdic-
tional dispute could be separated from the injury, William
Charles did not agree to have any such severable issues de-
cided by the JGC. Another term of the PLA agreed upon by
the parties was that the “[PLA] Process [would] be followed
for any grievance or dispute arising out of the interpretation
or application of [the] PLA.” Id. The AED truck grievance be-
fore the JGC arose from Zipp’s decision that the operation of
the AED trucks was the work of the Teamsters. Zipp’s decision
was a result of “the interpretation or application of [the]
PLA,” namely, that the PLA required him to apply a pre-ex-
isting jurisdiction agreement between the two unions. Id.
Therefore, William Charles did not agree to have the issue of
damages (back pay and benefits) for the jurisdictional dispute
decided by the JGC either. Consequently, the district court’s
finding that the AED truck grievance was properly before the
JGC was error.
C. William Charles’s challenge to the AED truck grievance’s
   arbitrability is not waived.
   This does not completely resolve William Charles’s chal-
lenge to the AED truck award, though. According to the
Teamsters, William Charles waived its challenge to the griev-
ance’s arbitrability by participating in the JGC hearing with-
out properly preserving its objection. “If a party voluntarily
and unreservedly submits an issue to arbitration, he cannot
16                                                    No. 15-1613

later argue that the arbitrator had no authority to resolve it.”
Jones Dairy Farm v. Local No. P-1236, United Food & Commercial
Workers Int’l Union, AFL-CIO, 760 F.2d 173, 175 (7th Cir. 1985).
To avoid waiver, a party must “clearly preserve[] the question
of arbitrability for judicial determination.” Int’l Ass’n of Ma-
chinists & Aerospace Workers, Lodge No. 1777 v. Fansteel, Inc., 900
F.2d 1005, 1010 (7th Cir. 1990). It can do this by “carefully and
explicitly, in unambiguous language, ma[king] known to the
arbitrator and the union its clear intention that it [is] main-
taining its objections to arbitrability even though it [is] agree-
ing to proceed with the arbitration hearing.” Id. at 1009.
    To show that it did not waive its arbitrability objection,
William Charles relies on the affidavit of Kohlhorst. He testi-
fied that he appeared at the hearing, advised the JGC that Wil-
liam Charles disputed the Teamsters’ ability to bring the
grievance to the JGC, and did not otherwise participate in the
hearing. The Teamsters attempt to dispute this testimony with
the declaration of Gleason. He declared that prior to this law-
suit William Charles never claimed that the JGC lacked the
authority to hear the grievances and that William Charles’s ar-
guments at the hearing were directly related to the merits of
the grievances, not to the JGC’s lack of the authority to decide
them. Gleason’s statement, however, is directly contradicted
by Kohlhorst’s November 20 letter, in which he referred to the
AED truck grievance as a “so called grievance.” Kohlhorst
wrote that the AED truck grievance was nothing more than
the previous jurisdictional dispute decided by Zipp, that Wil-
liam Charles had not signed a participation agreement with
the Union at the time of the dispute, and that the PLA did not
provide for back pay in jurisdictional disputes. In other
words, he asserted that the grievance was covered by the PLA,
not the ACA.
No. 15-1613                                                 17

    William Charles disputed the JGC’s authority before and
after the March 26 hearing. Gleason’s declaration is insuffi-
cient to refute Kohlhorst’s sworn testimony that William
Charles also disputed the JGC’s authority during the hearing.
Gleason admits in his declaration that William Charles essen-
tially presented the same argument it raised in its November
20 letter, that is, that the AED truck grievance was decided
under the PLA by Zipp, which precluded the JGC from issu-
ing an award. This was sufficient for William Charles to pre-
serve its argument under Fansteel, for we do not apply the
same strict waiver rule to joint committee dispute resolution
as we do to genuine arbitration. See Merryman Excavation, 639
F.3d at 290–91 n.1 (declining to apply a strict waiver because
it would “undermine the purpose of joint committee awards”
where “[p]rocedural niceties are the very sort of formalities
that the parties seek to avoid when they contract to substitute
informal mechanisms for formal arbitration or judicial review
… no one involved has any training or expertise in legal pro-
ceedings—lawyers for the parties are not even allowed to
speak”).
                         III. Conclusion
    For the foregoing reasons, the statute of limitations does
not bar William Charles from challenging the JGC awards and
the JGC’s AED truck award is void because the grievance was
not arbitrable. Accordingly, the judgment of the district court
is REVERSED, the Teamsters’ counterclaim for enforcement
of the JGC’s AED truck award is DISMISSED, and the case is
REMANDED for further proceedings consistent with this
opinion.